Case 4:17-cr-00087-.]ED Document 54 Filed in USDC ND/OK on 10/09/18 Page 1 of 8

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF ()KLAHOMA

UNITED STATES OF AMERICA, )
Plaintiff, §
v. § Case No. 17-CR-87-JED
BENJAMIN DON RODEN, §
Defendant. §
JOINT RECOMMENDATIONS FOR DISPOSITION
The United States of America, by and through R. Trent Shores, United States
Attorney for the Northern District of Oklahoma, and Allen J'. Litchfield, Assistant United
States Attorney, and defendant, Benjarnin Don Roden, in person and through counsel,
Whitney Mauldin and Scott Graham, respectfully inform the Court that they have reached
the following stipulation of agreed disposition.
1. Background
Mr. Roden is charged With a violation of 18 U.S.C. § 844(£), malicious damage to
federal property using an explosive; 18 U.S.C. § 844(h), the use of an explosive to commit
federal felonies; 18 U.S.C. § 924(c)(1)(A), use, carry, and discharge a destructive device
during and in relation to a crime of violence; 26 U.S.C. § 586l(f), making of destructive
devices in violation of National Firearms Act; 26 U.S.C. §§ 586l(d) and 5871, possession
of unregistered destructive devices; and two counts in violation of 18 U.S.C. § 1361,
destruction of federal property. The charge stems from a July 10, 2017 incident. At that

time, Mr. Roden made, carried, and discharged an explosive device at the United States

Case 4:17-cr-00087-.]ED Document 54 Filed in USDC ND/OK on 10/09/18 Page 2 of 8

Air Force Recruiting Center located at 10425 S. 82nd E. Avenue, Suite 103, Tulsa,
Oklahoma 74133. The blast from the explosive caused damage to federal property, i.e.,
the United States Air Force Recruiting Center in Tulsa, Oklahoma. The explosive device
was not registered with the National Firearms Registration and Transfer Record.

2. Defendant’s Competency to Stand Trial

Mr. Roden made his initial appearance in federal court on July 12, 2017. Due to
concerns about his mental condition, he Was not arraigned Defense counsel filed an
unopposed motion for determination of competency the next day (Dkt. # 9), which was
granted (Dkt. # 17).

The Court ordered Mr. Roden to undergo two competency evaluations by Dr. Curtis
Grundy and Dr. Terese Hall. The evaluations were performed at David L. Moss
Correctional Facility in Tulsa. In the written report of evaluation, both doctors opined that
Mr. Roden was suffering from a mental disease or disorder rendering him unable to
appreciate the nature and consequences of the court proceedings and impairing his ability
to assist counsel in his defense. (Dkt. # 18) Accordingly, the Court found him incompetent,
and ordered that he be committed to the custody of the Attorney General for restoration of
competency. (Dkt. # 20)

-Mr. Roden was designated to FMC Butner for competency restoration, arriving at
the facility on September l9, 2017. He remained at FMC Butner, as his condition was slow
to improve. FMC medical staff provided counsel and the Court with periodic reports of

his condition.

Case 4:17-cr-OOO87-.]ED Document 54 Filed in USDC ND/OK on 10/09/18 Page 3 of 8

At present, Mr. Roden’s condition is improved such that FMC Butner medical staff
opine he has regained competency. (Dkt. # 42) The Court found Mr. Roden has regained
his competency to stand trial. (Dkt. #44).

3. Defendant’s Mental State at Time of Offense

Fed.R.Crim.P. 12.2 requires a defendant who intends to rely upon insanity as a
defense or introduce expert evidence relating to mental condition bearing on the issue of
guilt to provide written notice to the government Defendant filed insanity defense and
expert evidence notices on August 16, 2018. (Dkt. #49) In accordance with 18 U.S.C. §
4242(a), and With the agreement of the parties, defendant has been evaluated to determine
his mental Status at the time of the commission of the offense by Dr. Terese Hall. Based
on Dr. Hall’s evaluation, Dr. Hall reached the conclusion that Mr. Roden was suffering
from a mental disease or defect which rendered him “unable to appreciate the nature,
quality and wrongfulness of his alleged offense behavior” at the time of the commission of
the offense.

When a defendant relies upon an insanity defense at trial, the finder of fact must
return a verdict of: l) guilty; 2) not guilty; or 3) not guilty only by reason of insanity. 18
U.S.C. § 4242(b).

4. Stipulations

a. The parties agree to waive jury trial and request that the Court conduct a non-
jury trial on a joint stipulation of the facts.

b. Should the Court proceed as proposed, the parties agree to stipulate to the

following:

Case 4:17-cr-OOO87-.]ED Document 54 Filed in USDC ND/OK on 10/09/18 Page 4 of 8

i) that on or about July 10, 2017, in the Northern District of Oklahoma, Mr.
Roden did cause destruction of federal property by discharging an explosive device,
the pipe bomb, at the United States Air Force Recruiting Center in Tulsa, Oklahoma,
in violation of 18 U.S.C. § 844(f) as reflected in Count 1 of the Indictment;

ii) that on or about July 10, 2017, in the Northern District of Oklahoma, Mr.
Roden used an explosive device to commit federal felonies, as the pipe bomb Mr.
Roden maliciously discharged caused damage to federal property, specifically the
United States Air Force Recruiting Center located at 10425 S. 82nd E. Avenue,
Suite 103, Tulsa, Oklahoma, in violation of 18 U.S.C. § 844(h) as reflected in Count
2 of the Indictment;

iii) that on or about July 10, 2017, Mr. Roden did make, carry, and discharge
a destructive device, i.e., a pipe bomb, during and in relation to a crime of violence,
that being a violation of 18 U.S.C. § 844(p), maliciously damaging federal property,
by discharging the pipe bomb at the United States Air Force Recruiting Center
located at 10425 S. 82nd E. Avenue, Suite 103, Tulsa, Oklahoma, in the Northern
District of Oklahoma, in violation of 18 U.S.C. § 924(c)(1)(A), as reflected in Count
3 of the Indictment;

iv) that on or about July 10, 2017, in the Northern District of Oklahoma, Mr.
Roden did make destructive devices, as that term is defined in 26 U.S.C.
§§ 5845(a)(8) and 5 845(f) that is “pipe bombs,” in violation of 18 U.S.C. § 5861(f),

5822 and 5871, as reflected in Count 4;

Case 4:17-cr-OOO87-.]ED Document 54 Filed in USDC ND/OK on 10/09/18 Page 5 of 8

v) that on or about July 10, 2017 , in the Northern District of Oklahoma, Mr.

Roden knowingly possessed destructive devices, that is pipe bombs, in violation of

26 U.S.C. §§ 5845(a)(8) and 5845(f). Said devices had not been registered to him

in the National Firearms Registration and Transfer Record, in violation of 26 U.S.C.

§§ 5861(d) and 5871, as reflected in Count 5 of the Indictment; and

vi) that on or about July 9, 2017, in the Northern District of Oklahoma, Mr.

Roden willfully injured and committed depredations against property of the United

States Air Force, a department and agency of the United States and the damage of

such property exceeded $1,000.00, in violation of 18 U.S.C. § 1361, as reflected in

Count 6 of the Indictment.

c. The parties agree and stipulate that the government, by way of the stipulations,
the Complaint and Affidavit for the Complaint, has presented sufficient evidence to
establish the factual elements of the crimes charged in the Indictment. Further, that the
Affidavit filed in this case to support the initial Complaint (Government’s Exhibi;/?Y)gis
incorporated by reference to be used to provide facts, background and context for the
Court’s use in this proceeding

d. The parties further agree to stipulate that Dr. Terese Hall, J.D., Ph.D, ABPP,
psychologist, would testify consistently With her written reports of her evaluations of Mr.
Roden. Those reports are titled Psychological Report. The parties also agree to stipulate
to the admission of the Forensic Evaluation and Forensic Evaluation Addendum for the
Court’s consideration in determining the appropriate disposition of the competency hearing

and non-jury trial.

Case 4:17-cr-OOO87-.]ED Document 54 Filed in USDC ND/OK on 10/09/18 Page 6 of 8

5. Proposed Post-Trial Disposition

Upon a finding that a defendant is not guilty only by reason of insanity, 18 U.S.C.
§ 4243(a) requires that the Court commit the defendant to a suitable facility until such time
as the defendant is eligible for release. While at the facility, the defendant shall undergo
examination to determine “whether the person is suffering from a mental disease or defect
as a result of which his release would create a substantial risk of bodily injury to another
person or serious damage to property of another.” 18 U.S.C. § 4247(c)(4)(C) The Court
must hold a hearing no later than 45 days after the special verdict, but a 30-day continuance
is allowed if certain criteria are met. 18 U.S.C. §§ 4243(c) and 4247(b) At the hearing,
the defendant bears the burden of proving, by clear and convincing evidence, that “release
would not create a substantial risk of bodily injury to another person or serious damage of
property of another due to mental disease or defect.” 18 U.S.C. § 4243(d)

The parties agree that, upon a finding of not guilty by reason of insanity, Mr. Roden
should be committed to the Bureau of Prisons for evaluation and that FMC Butner is the
facility where that evaluation should take place for purposes of continuity of care. They
further agree the Court should set the matter for a hearing to be held no later than 45 days

after the verdict.

Case 4:17-cr-OOO87-.]ED Document 54 Filed in USDC ND/OK on 10/09/18 Page 7 of 8

Respectfully submitted this 3 day of October, 2018.

OFFICE OF THE FEDERAL PUBLIC DEFENDER
Julia L. O’Connell, Federal Public Defender

<'Z@_

sCoTTX. GRAHAM, oBA #19817
WHITNEY R. MAULDIN, OBA #
Williams Tower I, Suite 1225

One West Third Street

Tulsa, Oklahoma 74103-3 532
Telephone: (918) 581-7656

Counsel for the Mr. Roden

(signed by filing attorney with permission of the following attorney)

S/Allen J. Litchfield%

Allen J. Lirchridd, 06¢1’§ \/
Assistant United States orney

110 West 7th Street, Sui e 300 ,

Tulsa, Oklahoma 74119-1013

Telephone: (918) 382-2700
Counsel for Plaintz'j

Case 4:17-cr-OOO87-.]ED Document 54 Filed in USDC ND/OK on 10/09/18 Page 8 of 8

CERTIFICATE OF SERVICE

I certify that on the day of October, 2018, I electronically transmitted the
foregoing document to the Clerk of Court using the ECF System for filing and transmittal
of a Notice of Electronic Filing to the following ECF registrant

Allen J. Litchfield

Assistant United States Attorney
110 West 7th Street, Suite 300
Tulsa, Oklahoma 741 19-1013

/s/ Scott A. Graham
Scott A. Graham

